Mr. Justice Clayton
delivered the opinion of the court.
This is an appeal from a judgment of the circuit court of Lafayette county, quashing an attachment sued out in the cause.
*416We have examined the objections, and do not find any of them sufficient to justify that measure. The order was made upon the fourth objection, in which it is said, “ that the attachment varies from the affidavit, and recites that affidavit has been made that the plaintiffs are concealing their effects.” This objection is not sustained by the record as sent to this court, and we can look to nothing else. The attachment recites that affidavit had been made that said Daniel Harkins and Nancy Harkins are concealing their effects so that their claim against them will be defeated, &c.” Indeed, if such mis-recital existed, and the affidavit itself showed that the proper averment was made, and that it was a mere mistake of the justice who issued the attachment, we should look to the whole record, and not give it a construction which would defeat its own end. But it is not necessary to decide as to this, because the record does not disclose such fact.
The judgment will be reversed, and cause remanded.